Biddle, C. J.
— Complaint by appellant by her next-friend, against the appellee, in the usual statutory form, to recover the possession of real estate.
Answer of general denial ; trial by jury; verdict for appellee; motion for new trial; overruled; exceptions;, judgment on the verdict; appeal.
These proceedings were had at the February term of the court, 1875. After the expiration of the February term, on the 11th day of May, 1875, the appellant filed a bill of exceptions. As it does not appear, that any time was given to reduce the exceptions to writing, beyond the term at which they were taken, the bill of exceptions forms no part of the record. And, without the bill of exceptions, there is no question of law or fact before us.
The judgment is affirmed, with costs. ■
Petition for a rehearing overruled.